              Case 1:18-cv-02979 Document 1 Filed 12/17/18 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

                                   CASE NO.: 1:18-CV-02979

 STEVEN HIRSCH,

                 Plaintiff,

 v.

 WORLDNETDAILY.COM, INC.,

                 Defendant.


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                          (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff STEVEN HIRSCH by and through his undersigned counsel, brings this

Complaint against Defendant WORLDNETDAILY.COM, INC. for damages and injunctive

relief, and in support thereof states as follows:

                                 SUMMARY OF THE ACTION

        1.     Plaintiff STEVEN HIRSCH (“HIRSCH”), brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Hirsch’s

original copyrighted works of authorship.

        2.     Hirsch is based in New York's East Village and his work has appeared in

numerous publications including The New York Times, The Wall Street Journal. The Paris

Review, New York Review of Books, Paris Match, Time, Wired, Vice, Print, The Huffington

Post, The Atlantic and Stern. He has taught at the International Center of Photography, The New

School, Parsons School of Design, The School of Visual Arts, New York University and Pratt

Institute.




                   SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                                      BOCA RATON, FLORIDA
              Case 1:18-cv-02979 Document 1 Filed 12/17/18 Page 2 of 7



        3.      Defendant WORLDNETDAILY.COM, INC. (“Worldnetdaily.com”) owns and

operates an entertainment news website at the URL: www.wnd.com (the “Website”).

        4.      Hirsch alleges that Worldnetdaily.com copied Hirsch’s copyrighted Work from

the internet in order to advertise, market and promote its business activities. Worldnetdaily.com

committed the violations alleged in connection with Worldnetdaily.com’s business for purposes

of advertising and promoting sales to the public in the course and scope of Worldnetdaily.com’s

business.

                                   JURISDICTION AND VENUE

        5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        7.      Defendant is subject to personal jurisdiction in the District of Columbia.

        8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.

                                           DEFENDANT

        9.      Worldnetdaily.com, Inc. is a foreign business corporation duly organized and

existing under the laws of the state of Delaware, with its principal place of business at 2020

Pennsylvania Ave NW #351, Washington, DC, 20006 , and can be served by serving its

Registered Agent, Incorp Services, Inc., 1090 Vermont Avenue NW, Suite 910, Washington,

DC, 20005.




                                                  2
                    SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                                       BOCA RATON, FLORIDA
             Case 1:18-cv-02979 Document 1 Filed 12/17/18 Page 3 of 7



                         THE COPYRIGHTED WORKS AT ISSUE

       10.     In 2016, Hirsch created two Works entitled “Hirsch_ Yasmin Seweid2,

12/14/16.jpg” and “Hirsch_ Yasmin Seweid7, 12/14/16.jpg,” which are shown below and

referred to herein as the “Works”.

       11.     Hirsch registered the Works with the Register of Copyrights on January 10, 2017

and was assigned the registration number VA 2-037-138. The Certificate of Registration is

attached hereto as Exhibit 1.




                                               3
                  SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                                     BOCA RATON, FLORIDA
              Case 1:18-cv-02979 Document 1 Filed 12/17/18 Page 4 of 7




        12.    At all relevant times Hirsch was the owner of the copyrighted Works at issue in

this case.

                            INFRINGEMENT BY DEFENDANT

        13.    On or about December 15, 2016, Worldnetdaily.com ran an article on the Website

titled Whoa! Now Muslim 'attack' faker sports shaved head. See URL

https://www.wnd.com/2016/12/whoa-now-muslim-attack-faker-sports-shaved-head/. The article

prominently featured the Works. A true and correct copy of the article is attached hereto as

Exhibit 2.

                                                4
                  SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                                     BOCA RATON, FLORIDA
                Case 1:18-cv-02979 Document 1 Filed 12/17/18 Page 5 of 7



        14.      Worldnetdaily.com created a link to share the article with one of the Works on

their social media website Facebook. See URL

https://www.facebook.com/sharer/sharer.php?u=https%3A%2F%2Fwww.wnd.com%2F2016%2

F12%2Fwhoa-now-muslim-attack-faker-sports-shaved-head%2F%23sjCydT5dbzrq1M4k.01.

The Work was further distributed by Worldnetdaily.com throughout the internet by the continued

sharing via social media. A true and correct copy of the Work as it appeared on Facebook is

attached hereto as exhibit 3.

        15.      Worldnetdaily.com has never been licensed to use the Works at issue in this

action for any purpose.

        16.      On a date after the Works at issue in this action were created, but prior to the

filing of this action, Worldnetdaily.com copied the Works.

        17.      Worldnetdaily.com copied Hirsch’s copyrighted Works without Hirsch’s

permission.

        18.      After Worldnetdaily.com copied the Works. it made further copies and distributed

the Work on the internet to promote the sale of goods and services as part of its entertainment

news website.

        19.      Worldnetdaily.com copied and distributed Hirsch’s copyrighted Works in

connection with Worldnetdaily.com’s business for purposes of advertising and promoting

Worldnetdaily.com’s business, and in the course and scope of advertising and selling products

and services.

        20.      Hirsch’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.




                                                   5
                    SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                                       BOCA RATON, FLORIDA
               Case 1:18-cv-02979 Document 1 Filed 12/17/18 Page 6 of 7



         21.    Worldnetdaily.com committed copyright infringement of the Works as evidenced

by the documents attached hereto as Exhibits 2 and 3.

         22.    Hirsch never gave Worldnetdaily.com permission or authority to copy, distribute

or display the Works at issue in this case.

                                       COUNT I
                                COPYRIGHT INFRINGEMENT

         23.    Plaintiff incorporates the allegations of paragraphs 1 through 22 of this Complaint

as if fully set forth herein.

         24.    Hirsch owns a valid copyright in the Works at issue in this case.

         25.    Hirsch registered the Works at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

         26.     Worldnetdaily.com copied, displayed, and distributed the Works at issue in this

case and made derivatives of the Works without Hirsch’s authorization in violation of 17 U.S.C.

§ 501.

         27.    Worldnetdaily.com performed the acts alleged in the course and scope of its

business activities.

         28.    Hirsch has been damaged.

         29.    The harm caused to Hirsch has been irreparable.

         WHEREFORE, the Plaintiff prays for judgment against the Defendant

Worldnetdaily.com that:

         a.     Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;




                                                  6
                    SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                                       BOCA RATON, FLORIDA
                Case 1:18-cv-02979 Document 1 Filed 12/17/18 Page 7 of 7



          b.     Defendant be required to pay Plaintiff his actual damages and Defendant’s profits

attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

U.S.C. § 504;

          c.     Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

statutes sued upon;

          d.     Defendant be required to account for all profits, income, receipts, or other benefits

derived by Defendant as a result of its unlawful conduct;

          e.     Plaintiff be awarded prejudgment interest; and

          f.     Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: December 17, 2018                         Respectfully submitted,


                                                 /s/ Joel B. Rothman
                                                 JOEL B. ROTHMAN
                                                 joel.rothman@sriplaw.com

                                                 SCHNEIDER ROTHMAN INTELLECTUAL
                                                 PROPERTY LAW GROUP, PLLC
                                                 4651 North Federal Highway
                                                 Boca Raton, FL 33431
                                                 561.404.4350 – Telephone
                                                 561.404.4353 – Facsimile

                                                 Attorneys for Plaintiff Steven Hirsch




                                                     7
                     SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                                        BOCA RATON, FLORIDA
